IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-50092
                           Summary Calendar
                          __________________


GLEN C. JAMES,

                                       Plaintiff-Appellant,

versus

JAMES A. COLLINS, Director, ET AL,

                                       Defendants-Appellees.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-95-CV-1240
                        - - - - - - - - - -
                            May 17, 1996

Before HIGGINBOTHAM, DUHE’, and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

     Glen C. James appeals the dismissal, without prejudice, of

his civil rights complaint pursuant to 28 U.S.C. § 1915(d).

James fails to challenge the dismissal of the claims against the

defendants in their official capacities and the dismissal,

without prejudice, of his supplemental state-law claims.      These

issues are deemed abandoned on appeal.     See Eason v. Thaler, 14
F.3d 8, 9 n.1 (5th Cir. 1994).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50092
                               -2-

     James raises the following arguments:   1) his property,

consisting of legal and religious materials, was taken for an

unreasonable length of time pursuant to a search conducted by

prison officials upon James' transfer into administrative

segregation (ad seg); 2) some of the returned property was

damaged; 3) approximately twelve items consisting of legal

materials were confiscated and destroyed pursuant to the prison

policy covering nuisances; 4) the destruction of newspaper

clippings, which he intended to offer as exhibits at an upcoming

trial, amounted to the denial of access to the courts;

5) Administrative Directive 03.50, specifying what all ad seg

inmates are permitted to possess as property, is unconstitutional

because is impinges on an ad-seg inmate's right to access to the

courts; 6) the withholding of his religious materials for fifteen

days violated his right to the free exercise of religion under

the First Amendment and under 42 U.S.C. §§ 2000bb - 2000bb-4;

7) the prison officials were deliberately indifferent to his

serious medical needs by confiscating three prescribed medicines;

8) the property room supervisor retaliated against James; and

9) the officer denying his grievance against the property room

supervisor was liable.

     We have carefully reviewed the record and the appellate

arguments, and we detect no abuse of discretion by the district

court in dismissing these claims as frivolous.

     AFFIRMED.